MEMORANDUM**
Labuff s request for consolidation of this case with his other appeal is now moot because his other appeal has been decided.1 His ineffective-assistance argument fails because the decision in his appeal of the companion case establishes that the *648motion to suppress that his attorney in this case failed to make would not have succeeded.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. LaBuff, 101 Fed.Appx. 678 (9th Cir.2004) (unpublished).


. See id. at 680-81. Rule 36-3(b) allows citation of unpublished decisions for such purposes as "law of the case, res judicata, or collateral estoppel,” and "for factual purposes, such as to show double jeopardy, sanc-tionable conduct, notice, entitlement to attorneys' fees, or the existence of a related case.”